J-S93045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL ALLEN,

                            Appellant                No. 1076 EDA 2015


          Appeal from the Judgment of Sentence November 10, 2014
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at Nos.: CP-51-CR-0003272-2012
                           CP-51-CR-0007389-2012
                           CP-51-CR-0008821-2012
                           CP-51-CR-0010494-2013


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 22, 2017

        Appellant, Michael Allen, appeals from the judgment of sentence

imposed after his jury conviction of four counts of robbery, 1 three counts of

terroristic threats,2 and one count each of intimidation,3 and retaliation.4

The charges stemmed from four robberies that the court consolidated for

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3701(a)(1).
2
    18 Pa.C.S.A. § 2706(a)(1).
3
    18 Pa.C.S.A. § 4952(a)(1).
4
    18 Pa.C.S.A. § 4953(a).
J-S93045-16



trial. Specifically, the jury convicted Appellant at Docket No. 3272-2012, of

robbery (F1); at Docket No. 7389-2012, of robbery (F1) and terroristic

threats (M1); at Docket No. 8821-2012, of robbery (F2) and terroristic

threats (M1); and at Docket No. 10494-2013, of robbery (F2), intimidation

(F1), retaliation (F3), and terroristic threats (M1). Appellant challenges his

removal from the courtroom during trial, the admission of lay opinion

testimony, and both the legality and discretionary aspects of his sentence.

Upon review, we vacate Appellant’s sentence, and remand to the trial court

for resentencing.

      We take the factual and procedural history from the trial court opinion

and our review of the certified record in this matter. The facts underlying

the charges at Docket No. 8821-2012, are as follows.        On February 22,

2012, at approximately 7:00 p.m., Appellant entered Los Charales Market

located at 9th Street and Snyder Avenue in South Philadelphia, where

Antonia Rojas was working the cash register. When Appellant entered the

store, he said that he had a gun and held his right hand inside his pocket.

Appellant reached into the cash register and grabbed between $800 and

$1,000 before fleeing from the store. Mr. Rojas waived down a police officer

to report the robbery, and give officers a description of the man who robbed

him. (See Trial Court Opinion, 10/29/15, at 4).

      The facts underlying the charges at Docket No. 7389-2012, are as

follows.   On February 25, 2012, at approximately 8:30 p.m., Appellant

entered the Rite Aid at 7th and Dickenson Streets in South Philadelphia

                                    -2-
J-S93045-16



where Chefra Mao was working as a cashier. Appellant screamed at Ms. Mao

to open the register. She assumed that he had a gun because he kept his

right hand in his pocket and kept pointing it at her. Ms. Mao was scared for

her life, and could not enter her code to open the register. Appellant then

told Ms. Mao that he was going to come back and get her and fled from the

store. Ms. Mao described Appellant to police. Police then drove her in their

police car to where they had apprehended Appellant, and she stated that his

clothing appeared different.   Ms. Mao later identified Appellant at a police

lineup and at trial. (See id. at 3-4).

      The facts underlying the charges at Docket No. 3272-2012, are as

follows.   On February 25, 2012, within minutes of the Rite Aid robbery,

Appellant approached Salvador Hernandez, who was walking on 6th Street

from Morris Street toward Tasker Street in South Philadelphia, pressed an

object against his back, and told him to put his hands up or he would blow

off his head.   Appellant searched Mr. Hernandez’s pockets and stole $20,

keys, a pack of cigarettes, and a Rite Aid card. While Appellant was robbing

Mr. Hernandez, a police officer approached them.       The officer raised his

weapon after Appellant refused to remove his hands from his pockets, and

when the officer eventually lowered his weapon, Appellant ran away. After a

chase involving several officers, Appellant was apprehended and the items

stolen from Mr. Hernandez were recovered. Mr. Hernandez then told police




                                     -3-
J-S93045-16



about the robbery and identified Appellant as the man who robbed him.5

(See id. at 4-5).

       The facts underlying the charges at Docket No. 10494-2013, are as

follows.     On July 16, 2013, at approximately 3:00 a.m., Appellant

approached Mr. Hernandez and grabbed him by the arm. Appellant told Mr.

Hernandez that he remembered who he was, and then took $60 from his

wallet. Appellant threatened to kill Mr. Hernandez if he continued to testify

against him concerning the earlier robbery. (See id. at 5).

       On August 19-25, 2014, Appellant was tried by a jury for the above

four robberies.      At trial, each of the victims, investigating officers, and

officers involved in the February 25, 2012 chase all testified.      Detective

Michael McKenna, who was assigned to investigate the February 22, 2012,

Los Charales Market robbery, testified that he viewed video surveillance

from the market.        After learning about the February 25, 2012, Rite Aid

robbery, Detective McKenna also viewed video surveillance from that

incident. He testified that he observed several similarities between the facial

features, mannerisms, movements and body posture of the individual

involved in both robberies. (See N.T. Trial, 8/22/14, at 29-30). Based on

his observations comparing the two videos, Detective McKenna prepared a
____________________________________________


5
  On November 6-8, 2012, Appellant was tried for the above three robberies.
The trial ended in a hung jury. Appellant was released on June 3, 2013,
after his motion for release pursuant to Pa.R.Crim.P. 600 was granted. (See
Trial Ct. Op., at 2).



                                           -4-
J-S93045-16



photo array for the Los Charales robbery and obtained an arrest warrant for

Appellant.6

       Throughout the course of the trial, Appellant was disruptive and often

argued with the trial court judge. The record also reflects that on August

19, 2014, the trial court reprimanded Appellant for commenting out-loud

within the hearing of the jury while the assistant district attorney was

questioning her witnesses. (See N.T. Trial, 8/19/14, at 179-82). The trial

court judge told Appellant that, if he continued to argue with her, she would

find him in contempt.

       On August 21, 2014, Appellant was again disruptive during witness

testimony, arguing that the witness should not be able to answer the court’s

question. (See N.T. Trial, 8/21/14, at 74). The judge excused the jurors

from the courtroom, and found Appellant in contempt. (See id. at 75). The

court directed two sheriffs to escort Appellant to the back of the courtroom.

While he was being escorted away, he reached for a water container on the

table, apparently intending to throw it, and referred to the court as “Nut-ass

bitch.” (Id. at 76). Defense counsel then went in to the back and tried to

calm Appellant down. After speaking with Appellant, counsel reported to the

court that



____________________________________________


6
  Mr. Rojas, the Los Charales robbery victim, was not able to identify
Appellant from the photo array. (See N.T. Trial, 8/22/14, at 35).



                                           -5-
J-S93045-16


      [Defense Counsel]: Your Honor, as counsel, I find myself in a
      very awkward position, to say the least, in that I’ve become
      aware of, without divulging the source, that there may be
      intentions that are disruptive of the legal process, and things
      that I cannot countenance if . . . I am aware that they’re about
      to come about. . . . I am certainly not going to risk anybody’s
      health or safety in this courtroom, because I know things that I
      should divulge but I am not going to divulge them at this point
      because I still owe a duty to this gentleman to remain solid as to
      whatever he says to me. . . .

(Id. at 80).

      The court then had a discussion with counsel concerning its options

with regard to Appellant’s violent and disruptive behavior.      The trial court

judge stated that if Appellant continued to engage in outbursts, she would

consider removing him from the courtroom to view the rest of the

proceedings on closed-circuit television.      (See id. at 82-83).      Defense

counsel agreed explaining that it was in an abundance of caution because he

could not say what his client might do. (See id. at 84, 97). The court noted

that it would not have the capacity to set up the closed circuit television until

the next day.   The court considered gagging and shackling Appellant, and

allowing him to remain in the courtroom; however, defense counsel objected

to gagging. (See id. at 88). Defense counsel discussed these options with

Appellant. (See id. at 97-98).

      When Appellant returned to the courtroom, he also objected to

gagging.   (See id. at 104).     The trial court judge again warned Appellant

that if he continued to disrupt trial, she would take steps to ensure the trial

continued undisrupted, which might include shackles and gagging for the



                                      -6-
J-S93045-16



rest of the trial. (See id. at 104-05). The court told Appellant that it now

had four sheriffs in the room, to which Appellant responded: “You’re going

to need more than that, for the record.” (Id. at 106; see id. at 105-06).

Later that day, Appellant again commented out-loud during testimony, and

the court again warned him not to have any outbursts. (See id. at 147-48).

      On the next day of trial, August 22, 2014, trial commenced with

Appellant seated at the table with his counsel; however, within the first

twenty-minutes of the first witness’s testimony, he again spoke out. (See

N.T. Trial, 8/22/15, at 15). He then interrupted the court and asked for his

counsel to be fired. (See id.). The court removed Appellant to a room in

the back of the courtroom, where the closed circuit television had been set

up in anticipation of a disruption, and where Appellant would be able to see

and hear everything going on in the courtroom. (See id. at 16). Defense

counsel objected, for the record, that the court was forcing Appellant out of

the courtroom, arguing that he should be present for all proceedings. (See

id. at 23-24). The court instructed the jury that Appellant was relocated to

another room where he could watch all proceedings because he “was

engaging in verbal inappropriate behavior that was disruptive of the trial[.]”

(Id. at 25).

      The jury convicted Appellant on all charges. On November 10, 2014,

at the sentencing hearing, the court stated that Appelant “was found guilty

on several counts of robbery, three counts of F1 robbery, one count of F2

robbery, one count of F1 intimidation, one count of F3 retaliation, and three

                                    -7-
J-S93045-16



counts of M1 terroristic threats.” (N.T. Sentencing, 11/10/14, at 41). The

court then sentenced Appellant as follows:

       7 and-a-half to 15 years state prison on the F1 intimidation
       charge. On the three counts of F1 robbery, the same sentence
       is 7 and-a-half to 15 years to run concurrent on the three counts
       for a total aggregate sentence of 30 to 60 years. In addition,
       those sentences will run consecutive on each count. In addition,
       with regards to the one count of the F2 robbery, the sentence is
       5 to 10 years in state prison consecutive.          So the total
       aggravated sentence on the F1 and F2 counts in this case is 35
       to 70 years in state prison.

              On the remaining counts, the three counts of terroristic
       threats, the sentence is 2 and-a-half to 5 years. These–the
       sentence is the same on all three counts. Those are to run
       concurrent with each[ ]other and to run concurrent with the 35
       to 70 already imposed.        In addition, on the one count of
       retaliation, the sentence is 3 and-a-half to 7 to run concurrent
       with the terroristic threats counts and to run concurrent with the
       F1 counts and the F2 count.

(Id. at 41-42).7

       Appellant filed a timely post-sentence motion on November 20, 2014,

which was denied by operation of law on March 20, 2015. He filed a timely

notice of appeal on April 13, 2015, and pursuant to the court’s order, filed a

concise statement of errors complained of on appeal on May 13, 2015. See

____________________________________________


7
   We quote extensively from the sentencing transcript to refer to the
sentence originally imposed by the trial court because the certified record
does not contain the original sentencing orders for each docket.         As
discussed below, (see infra at n.8), because the original sentencing orders
were removed from the certified record and replaced by the trial court’s
corrected orders, the only contemporaneous record of the original sentence
imposed by the trial court is the notes of testimony from the sentencing
hearing.



                                           -8-
J-S93045-16



Pa.R.A.P. 1925(b). The trial court entered an opinion on October 29, 2015.

See Pa.R.A.P. 1925(a).8

       Appellant raises five issues on appeal.

       1. Did the [trial] court improperly order [A]ppellant to be
       physically removed from the courtroom during his trial; fail to
       warn [A]ppellant in advance that he could be removed and that
       removal would be prejudicial to the trial; and fail to instruct the
       jury that [A]ppellant’s removal was unrelated to guilt?

       2. Did the [trial] court violate due process and the rules of
       evidence and invade the province of the jury by permitting a
       police detective to testify that he compared the surveillance
       videos from two separate robberies and concluded that the
       robber of the Los Charales grocery store (a person never
       identified as [A]ppellant) was the same person as the robber of a
       Rite Aid (identified as [A]ppellant), and, further, allowed the
       detective to display still photographs from the two surveillance
       videos alongside a photograph of [A]ppellant, leaving no doubt
       that the detective believed [A]ppellant was the person depicted
       in both videos?

       3. Did the [trial] court impose an illegal sentence above the
       statutory maximum by sentencing [A]ppellant to [not less than
       seven and one-half nor more than fifteen] years for robbery, a
       felony of the second degree, in [Docket No. ]10494-2013?

       4. Are not the [trial] court’s new, back-dated sentencing orders
       issued with its Rule 1925 [o]pinion a nullity and should they not
       be vacated, a position at least partially adopted by the lower
       court in its [s]upplemental [o]pinion?

____________________________________________


8
  We observe that, after Appellant filed his notice of appeal in this matter,
and without conducting a sentencing hearing or notifying Appellant or his
attorney, the trial court issued several corrected sentencing orders,
attempting to correct errors in the original sentence. (See Docket No.
8821-2012, entries D8/1 and 2, 11/10/14; Docket No. 10494-2013, entries
D6/2 and 2, 11/10/14). As discussed below, (see infra at 15-17), we
conclude that the trial court’s corrected sentencing orders are a nullity.



                                           -9-
J-S93045-16


      5. Did the [trial] court abuse its discretion, violate general
      sentencing principles and disregard the needs of [A]ppellant and
      the community, when it imposed excessive, consecutive
      sentences totaling [not less than] thirty-five [nor more than]
      seventy years, a de facto life sentence?

(Appellant’s Brief, at 4-5).

      In his first issue, Appellant claims that the court erred when it

removed him from the courtroom during trial.             (See id. at 32-42).

Specifically, he argues that the court failed to warn him that he would be

removed if he continued to disrupt trial, and that the court failed to instruct

the jury that his removal was unrelated to guilt. We disagree.

            The United States Constitution[,] the Pennsylvania
      Constitution[,] and Pennsylvania Rules of Criminal Procedure
      1117(a) guarantee the right of an accused to be present in the
      courtroom at every stage of a criminal trial.    However, in
      Illinois v. Allen, 397 U.S. 337 (1970), the United States
      Supreme Court determined that the right to be present in the
      courtroom is not absolute and explicitly held,

         that a defendant can lose his right to be present at trial if,
         after he has been warned by the judge that he will be
         removed if he continues his disruptive behavior, he
         nevertheless insists on conducting himself in a manner so
         disorderly, disruptive, and disrespectful of the court that
         his trial cannot be carried on with him in the courtroom.
         Once lost, the right to be present can, of course, be
         reclaimed as soon as the defendant is willing to conduct
         himself consistently with the decorum and respect inherent
         in the concept of courts and judicial proceedings.

Commonwealth v. Basemore, 582 A.2d 861, 866–67 (Pa. 1990), cert.

denied, 502 U.S. 1102 (1992) (footnotes and most citations omitted;

citation formatting provided).




                                     - 10 -
J-S93045-16



       In Basemore, our Supreme Court considered whether a trial court

abused its discretion in removing an appellant from the courtroom during

trial when he had been disrupting proceedings by verbally attacking the

judge and berating jurors. The Court held that the trial court “followed the

guidelines set forth in Allen, supra by warning [the a]ppellant before

removing him from the courtroom and by giving [the a]ppellant the

opportunity to return at any time provided he agreed to conduct himself

properly.” Id. at 868.

       Here, Appellant disrupted the testimony of several witnesses and was

warned by the trial court that if he continued to disrupt trial he would be

held in contempt. (See N.T. Trial, 8/19/14, at 179-82; N.T. Trial, 8/21/14,

at 74-76). Appellant verbally abused the court and attempted to reach for a

water container on a table, which the court considered a threat, while being

led out of the room.        (See N.T. Trial, 8/21/14, at 76).   Defense counsel

informed the court that he was concerned about further disruptions and

requested that his client be allowed to view the rest of the proceedings on

closed circuit television.9     (See id. at 80-84).   Defense counsel met with

Appellant and discussed the court’s plan, after which the trial court again

warned Appellant that if he continued to disrupt trial it would take steps to

ensure that the trial continued uninterrupted.        (See id. at 104-06).   The

____________________________________________


9
  Defense counsel later objected, for the record, that Appellant was being
forced out of the room. (See N.T. Trial, 8/22/14, at 23-24).



                                          - 11 -
J-S93045-16



court removed Appellant on the following day after he again disrupted trial,

and instructed the jury that he was removed because of the disruptions.10

(See N.T. Trial, 8/22/14, at 15-16).

       After careful review, we conclude that the trial court did not abuse its

discretion in removing Appellant from the courtroom.             The trial court

followed the guidelines set forth in Allen by warning Appellant that he could

be removed if he continued to be disruptive.11 Appellant’s first issue does

not merit relief.

       In his second issue, Appellant claims that the trial court abused its

discretion in permitting Detective McKenna to testify concerning the

surveillance videos from the Rite Aid and Los Charales robberies.          (See

Appellant’s Brief, at 43-51).             Specifically, he argues that Detective

McKenna’s testimony was impermissible lay opinion testimony because he

did not have personal knowledge as to the identity of the person in the
____________________________________________


10
    To the extent that Appellant argues the court’s instruction to the jury
following his removal was insufficient, he has waived such claim for failure to
object at trial. See Commonwealth v. McCloskey, 835 A.2d 801, 812
(Pa. Super. 2003) (holding appellant waived challenge to jury instruction
when he failed to make specific and timely objection).
11
   Appellant has claimed that the warning was not sufficient, because the
record does not reflect Appellant specifically being told that removal was an
option. However, the record is clear that, not only did the court tell defense
counsel about its intent to remove Appellant if he continued to disrupt, and
then ask counsel to speak to Appellant about his behavior, defense counsel
joined in the request to remove Appellant. (See N.T. Trial, 8/21/14, at 82-
84, 97-98).




                                          - 12 -
J-S93045-16



surveillance videos. (See id. at 44-48). Furthermore, he argues that the

testimony was highly prejudicial because the detective who testified is a

veteran of the police force. (See id. at 50-51). We disagree.12

              In reviewing a challenge to the admissibility of evidence,
       we note that such matters are within the sound discretion of the
       trial court and thus, we will reverse the trial court’s decision only
       if the appellant sustains the heavy burden to show that the trial
       court has abused its discretion.

                  It is not sufficient to persuade the appellate court
          that it might have reached a different conclusion; it is
          necessary to show an actual abuse of the discretionary
          power. An abuse of discretion will not be found based on a
          mere error of judgment, but rather exists where the court
          has reached a conclusion that overrides or misapplies the
          law, or where the judgment exercised is manifestly
          unreasonable, or the result of partiality, prejudice, bias or
          ill-will.

Commonwealth v. Brown, 134 A.3d 1097, 1105–06 (Pa. Super. 2016),

appeal denied, 145 A.3d 161 (Pa. 2016) (citations and quotation marks

omitted).

       A lay witness may offer testimony as to his opinion if the opinion is

“(a) rationally based on the witness’s perception; (b) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue; and




____________________________________________


12
   Although Appellant’s second question presented contends the court erred
by allowing Detective McKenna to display still photographs from the videos
alongside a photograph of him, he did not develop an argument in support of
this claim with any pertinent legal discussion or authority. See Pa.R.A.P.
2119(a)-(b). Thus, we conclude it is waived. See Pa.R.A.P. 2101.



                                          - 13 -
J-S93045-16



(c) not based on scientific, technical, or other specialized knowledge within

the scope of Rule 702.” Pa.R.E. 701.

     “[E]vidence may be excluded if its probative value is outweighed
     by the danger of unfair prejudice, confusion of the issues, or
     misleading the jury, or by considerations of undue delay, waste
     of time, or needless presentation of cumulative evidence.”
     Pa.R.E. 403 (emphasis added).          Evidence is not unfairly
     prejudicial simply because it is harmful to the defendant’s case.
     Rather, exclusion of evidence on this ground is limited to
     evidence so prejudicial that it would inflame the jury to make a
     decision based upon something other than the legal propositions
     relevant to the case.

Commonwealth v. Foley, 38 A.3d 882, 891 (Pa. Super. 2012), appeal

denied, 60 A.3d 535 (Pa. 2013) (case citations and some quotation marks

omitted; citation formatting provided).

     Here, the trial court explained that it permitted Detective McKenna to

testify about similarities he observed between the videos, because it served

as the basis for preparing a photo array and procuring an arrest warrant for

Appellant for the Los Charales robbery.      (See Trial Ct. Op., at 15).   The

court reasoned that Detective McKenna’s testimony was essential for the

jury to understand his testimony and why he considered Appellant a suspect

in connection with the Los Charales robbery. (See id. at 17).

     Upon review, we conclude that the trial court did not abuse its

discretion in permitting Detective McKenna to testify about viewing the two

surveillance videos and the similarities he noticed.   See Brown, supra at

1105-06. The detective’s testimony was based on his viewing of the videos

in connection with his investigation, was helpful for the jury to understand


                                    - 14 -
J-S93045-16



his testimony and why he connected Appellant with the robbery, and was

not based on scientific or specialized evidence.                       See Pa.R.E. 701.

Furthermore, the fact that the testimony came from a detective who was a

veteran of the police force, does not make it unfairly prejudicial. See Foley,

supra at 891; Pa.R.E. 403.            The trial court did not abuse its discretion in

permitting Detective McKenna’s testimony; therefore, Appellant’s second

issue does not merit relief.

       Because our holding with respect to Appellant’s fourth issue impacts

our analysis with respect to Appellant’s third issue, we have considered

Appellant’s fourth issue first, for ease of disposition.           In his fourth issue,

Appellant argues that the trial court’s corrected sentencing orders, issued

October 13, 2015,13 are a nullity. (See id. at 54-61). We agree.

       Appellant’s issue presents a question of law for which our scope of

review    is   plenary   and    our    standard     of   review   is    de   novo.   See

Commonwealth v. Borrin, 12 A.3d 466, 471 (Pa. Super. 2011), affirmed,

80 A.3d 1219 (Pa. 2013).

             The law is clear that a court may modify or rescind any
       order within 30 days after its entry, if no appeal has been taken.
       [See] 42 Pa.C.S.[A] § 5505; Pa.R.A.P. 1701(a). Thus, where a
       Notice of Appeal has been filed, the trial court cannot act further
       in the matter. However, this rule must be read in conjunction
       with a court’s inherent powers to amend its records, to correct
____________________________________________


13
  Because the trial court dated the corrected sentencing orders November
10, 2014, the same date as the original sentencing orders, we refer to the
date the docket entries were printed for reference.



                                           - 15 -
J-S93045-16


       mistakes of the clerk or other officer of the court, inadvertencies
       of counsel, or supply defects or omissions in the record, even
       after the lapse of the term. . . .           Thus, under limited
       circumstances, even where the court would normally be divested
       of jurisdiction, a court may have the power to correct patent and
       obvious mistakes.

Commonwealth v. Klein, 781 A.2d 1133, 1135 (Pa. 2001) (citations and

quotation marks omitted). 14

       Furthermore, this Court has long held that “when a judgment has been

vacated . . . the rights of the parties are left as though no judgment has

been entered. . . . [and] de novo [re-]sentencing resuscitates the duties of

the sentencing court and the rights of the defendant, including the

defendant’s right to personally address the court.”        Commonwealth v.

Anderson, 603 A.2d 1060, 1063 (Pa. Super. 1992) (citations and quotation

marks omitted); see also Commonwealth v. Hobson, 452 A.2d 22, 23

(Pa. Super. 1982) (concluding that trial court is empowered to modify

sentence, yet “a criminal defendant and his attorney should be present

during all aspects of sentencing.”) (citations omitted).

____________________________________________


14
   The law regarding what constitutes patent or obvious mistakes is less than
clear. See e.g. Klein, supra at 1135 (concluding, although order entered
greater than thirty-days prior, court permitted to modify sentence at new
sentencing hearing when original intent was clear); Commonwealth v.
Borrin, 80 A.3d 1219, 1227 (Pa. 2013) (holding that court could not modify
sentencing order, which had been entered greater than thirty-days prior,
with respect to consecutive or concurrent nature of sentences to correct
ambiguity in original sentence); Commonwealth v. Holmes, 933 A.2d 57,
67 (Pa. 2007) (holding court permitted to correct “clear errors in the
imposition of sentences that were incompatible with the record . . . or black
letter law . . . .”).



                                          - 16 -
J-S93045-16



        In the instant case, the trial court imposed sentence on November 10,

2014.     After denial of his post-sentence motions, Appellant filed a timely

notice of appeal on April 13, 2015. On October 13, 2015, while this appeal

was pending, the trial court sua sponte issued corrected sentencing orders,

without notifying Appellant or his counsel and without holding a hearing.

Because the trial court vacated the original sentence and imposed a new

sentence, without holding a hearing or notifying Appellant, we conclude that

the court erred in modifying his sentence. See Anderson, supra at 1063.

We further conclude the corrected sentencing orders are improper and

require a remand to the trial court for resentencing.     Therefore, it is not

essential for us to determine whether the trial court had jurisdiction to

modify the original sentence because of patent or obvious errors, and we

conclude that the corrected sentencing orders are a nullity.15



____________________________________________


15
   Moreover, we note that the trial court candidly conceded that the original
sentencing error at Docket No. 10494-2013 was the result of confusion with
respect to whether the robbery was a felony of the first or second degree,
and was not a clerical error. (See Supplemental Trial Ct. Op., 4/07/16, at
2). The court compounded this initial sentencing error when it issued its
October 13, 2015 orders, which not only altered the sentence at Docket No.
10494-2013, but also significantly altered the sentence at Docket No. 8821-
2012, and increased the grading of the robbery charge in that case. The
court has recognized its error with regard to Docket No. 8821-2012, and
explained that the sentence imposed November 10, 2014, for that robbery
was correct, and the October 13, 2015 corrected sentencing order is an
error. These compound errors were all done outside the presence of
Appellant and his counsel.



                                          - 17 -
J-S93045-16



       In his third issue, Appellant argues that the trial court erred when it

sentenced him on November 10, 2014, to a term of not less than seven-and-

one-half, nor more than fifteen years of imprisonment for his robbery

conviction at Docket No. 10494-2013.               (See Appellant’s Brief, at 51-54).

Specifically, he contends that he was convicted of robbery as a second-

degree felony, thus the sentence imposed, which is above the maximum

permitted for felonies of the second degree, is an illegal sentence.            (See

id.).16 We agree.

              The scope and standard of review applied to determine the
       legality of a sentence are well established. If no statutory
       authorization exists for a particular sentence, that sentence is
       illegal and subject to correction. An illegal sentence must be
       vacated. In evaluating a trial court’s application of a statute, our
       standard of review is plenary and is limited to determining
       whether the trial court committed an error of law.

Commonwealth v. Leverette, 911 A.2d 998, 1001–02 (Pa. Super. 2006)

(citations omitted).

       Here, the jury returned a guilty verdict at Docket No. 10494-2013, for

robbery, fear of immediate bodily injury, which is a felony of the second

degree. (See Verdict Slip, 8/25/14); 18 Pa.C.S.A. §§ 3701(a)(1)(IV), (b).

The statutory maximum sentence for a felony of the second degree is not

more than ten years’ imprisonment.                  See 18 Pa.C.S.A. § 1103(2).

____________________________________________


16
  We note that both the trial court and the Commonwealth concede that the
sentence imposed for robbery at Docket No. 10494-2013, was illegal. (See
Supplemental Trial Ct. Op., at 2; Commonwealth’s Brief, at 32-33).



                                          - 18 -
J-S93045-16



Therefore, the court’s sentence of not less than seven and one-half, nor

more than fifteen years of imprisonment, which is in excess of the

maximum, is an illegal sentence.          See Leverette, supra at 1001-02.

Accordingly, we vacate the sentences imposed and remand for resentencing

in all four cases in accordance with the provisions of this memorandum,

because our vacation may upset the trial court’s sentencing scheme.

        Finally, in his fifth issue, Appellant challenges the discretionary aspects

of his sentence.    (See Appellant’s Brief, at 62-66). However, because we

have vacated his sentence, Appellant’s challenge to the discretionary aspects

of the sentence is moot.

        Judgment of sentence vacated. Case remanded to the trial court for

resentencing. Jurisdiction relinquished.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2017




                                       - 19 -